           CASE 0:20-cv-01943-JRT Doc. 10 Filed 11/04/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 In Re: BRIAN J. CRISTOFONO,                             BKY No. 20-40994
                                                         Adv. No. 20-4094
                                   Debtor.



 ANETA LENNARTSON and TOP LAW, PLLC,                        No. 20-1943

                     Plaintiffs-Appellants,

 v.                                                ORDER DENYING APPELLANTS’
                                                   MOTION FOR LEAVE TO APPEAL
 BRIAN J. CRISTOFONO,

                      Defendant-Appellee.



      Jeremy J. Cobb, COBB CHAUCER PLLC, 400 South Fourth Street, Suite 401-
      232, Minneapolis, MN 55415, for plaintiffs-appellants.

      Nathan M. Hansen, 2440 North Charles Street, Suite 242, North St. Paul, MN
      55109, for defendant-appellee.


      Appellants filed a Complaint in an adversary proceeding in bankruptcy court. (Mot.

Leave Appeal, Ex. 5 (“Adversary Docket”) No. 1, Sept. 14, 2020, Docket No. 1-5.) Appellee

filed an Answer in response. (Adversary Docket No. 6.) Appellants then moved the

bankruptcy court to compel Appellee to replead and to strike his affirmative defense,

arguing that the Answer did not comply with Federal Rule of Civil Procedure 8. (Adversary

Docket No. 9; see Transcript at 4, Oct. 2, 2020, Docket No. 3.) The bankruptcy court
            CASE 0:20-cv-01943-JRT Doc. 10 Filed 11/04/20 Page 2 of 3




denied the motion, finding Appellee’s Answer to be fairly typical and thus satisfactory.

(Mot. Leave Appeal, Ex. 7, Sept. 14, 2020, Docket No. 1-7; Transcript at 8.) Appellants

now move the Court for leave to file an interlocutory appeal of the bankruptcy court’s

decision. (Mot. Leave Appeal, Sept. 14, 2020, Docket No. 1.)

       Under 28 U.S.C. § 158(a)(3), the Court has discretionary appellate jurisdiction over

an interlocutory order of a bankruptcy court, In re M & S Grading, Inc., 526 F.3d 363, 368,

371 (8th Cir. 2008), which the Court should only exercise in exceptional circumstances, see

In re Hecker, No. 10-1904, 2010 WL 1875553, at *5 (D. Minn. May 10, 2010). In

determining whether to grant leave to appeal, the Court applies the standard found in 28

U.S.C. § 1292(b), which requires that (1) the order involves a controlling question of law,

(2) to which there is a substantial ground for difference of opinion, and (3) upon which a

decision will materially advance the outcome of the litigation. See In re SRC Holding Corp.,

No. 05-2768, 2006 WL 5939396, at *1 (D. Minn. Feb. 7, 2006).

       Here, Appellants challenge the bankruptcy court’s order regarding the sufficiency

of Appellee’s responsive pleading, but this order does not involve a controlling question

of law that would either end the litigation or substantially reshape its future. See Nat'l

Union Fire Ins. Co. of Pittsburgh v. Donaldson Co., No. 10-4948, 2015 WL 4898662, at *2

(D. Minn. Aug. 17, 2015). Furthermore, given that Appellants would not likely prevail on

appeal, see 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1261 (3d ed.) (“[I]t usually is not productive to try and police the pleadings by motion[.]”),


                                             -2-
           CASE 0:20-cv-01943-JRT Doc. 10 Filed 11/04/20 Page 3 of 3




granting leave to appeal would unnecessarily prolong the litigation, see In re RFC &

RESCAP Liquidating Tr. Litig., No. 13-3451, 2016 WL 3410332, at *4 (D. Minn. June 20,

2016). Accordingly, the Court will deny Appellants’ Motion for Leave to Appeal.


                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Appellants’ Motion for Leave to Appeal [Docket No. 1] is DENIED.



      DATED: November 4, 2020                          _______201943

                         ______
      at Minneapolis, Minnesota.                      JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                          -3-
